DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20, 24, 26, 33, and 36-37 are cancelled and claims 21, 31, and 40 are amended. Claims 21-23, 25, 27-32, 34-35, and 38-40 filed 6/30/20 are pending. After further consideration of the arguments presented on 6/30/20 and a further search, a new non-final rejection is being issued forthwith. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-23, 25, 27-32, 34-35, and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 21-23, 25, and 27-30 are directed to a system, 31-32, 34-35, and 38-40 are directed to a method, all of which are statutory classes of invention.    
Nevertheless, independent claims 21, 31, and 40 are directed in part to an abstract idea. The claims are drawn to fundamental economic principles, or tax collection, analysis, and compliance in this case. The independent claims recite the following limitations which fall under 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of tax collection, analysis, and compliance with generally recited computer elements such as: an electronic payment processor, electronic data network, memory, and point-of-sale device. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Fundamental Economic Principles grouping. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic payment processor, electronic data network, memory, and point-of-sale device to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer 
Regarding dependent claim 22, the claim is directed to limitations which serve to limit by the correlation operation. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 23 and 35, the claims are directed to limitations which serve to limit by tax payment information comprising tax identification numbers. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 25, the claim is directed to limitations which serve to limit by causing the underpaid amount to be automatically collected. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 27, the claim is directed to limitations which serve to limit by the geographic presence and tax authority. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 29 and 39, the claims are directed to limitations which serve to limit by the estimated tax payment and actual tax payment. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 30, the claim is directed to limitations which serve to limit by tax authorities and categories. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 32, the claim is directed to limitations which serve to limit by contacting a first vendor. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 34, the claim is directed to limitations which serve to limit by printing and delivering a document. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 21-23, 25, 28-31, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (2009/0187500) in view of Phelan (2005/0261995) and Von Drehnen et al (2004/0002906).
Re Claims 21, 31, 40: Wilson discloses:
to correlate tax payment information from a tax authority with the set of vendors to produce a correlated data set (see [0020] discloses associating rules with tax jurisdiction);
to use the updated set of electronic transaction information from an electronic payment provider to identify a set of vendors that are subject to the jurisdiction of a tax authority, wherein the set of electronic transaction information describes a plurality of consumer purchases from vendors that are taxable by the tax authority, and re-execute the preceding functions based upon the updated set of electronic transaction information, after each update of the set of electronic transaction information (see [0072] discloses updated accounts payable system record). 
to calculate an underpaid amount as a function of the set of one or more expected tax payments and the set of one or more actual tax payments (see [0024] taxes seller has underpaid, [0068] discloses underpaid tax amount); 
and report the underpaid amount and identifying information for the second vendor using the reporting engine (see [0019] discloses undercharge system 114);
as a function of the tax payment information, determine a set of one or more actual tax payments credited to the second vendor (see [0026] discloses an actual tax);

a set of one or more expected tax payments for a second vendor from the set of vendors as a function of the updated set of electronic transaction information, wherein the set of one or more expected tax payments are determined based upon one or more of the plurality of consumer purchases that involved the second vendor, and wherein the determination of the set of one or more expected tax payments does not require any information from a point-of-sale system of any vendor in the identified set of vendors (see [0034] discloses generated tax rules for each jurisdiction, making purchases from suppliers (vendors) in multiple jurisdictions, determining whether or not taxes properly computed (expected tax payments)). 
However, Wilson fails to disclose the following. Meanwhile, Phelan discloses identify a first vendor from the set of vendors as a function of the correlated data set, where the first vendor had tax liability but did not file a return (see [0049] charges penalties for companies with tax liability); report the first vendor using a reporting engine (see [0083] discloses tax liability processor 103). From the teaching of Phelan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s invention with Phelan’s disclosure of tax liability in order “… for processing tax… (see Phelan Abstract).”

Re Claim 22: However, Wilson fails to disclose the following. Meanwhile, Phelan discloses wherein the correlation operation is performed as a function of a first tax identification number from the electronic transaction information and a second tax identification number from the tax payment information (see [0556] discloses seller’s unique tax identification number or numbers). From the teaching of Phelan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s invention with Phelan’s disclosure of tax liability in order “… for processing tax… (see Phelan Abstract).”
Re Claims 23, 35: However, Wilson fails to disclose the following. Meanwhile, Phelan discloses wherein the tax payment information comprises at least one thousand tax identification numbers, the identified set of vendors comprises at least one thousand vendors, and wherein the processor is configured to correlate the tax payment information and the identified set of vendors in less than one minute (see [0556] discloses seller’s unique tax 
Re Claim 25: Wilson discloses wherein the programming instructions are further executable to cause the underpaid amount to be automatically collected from an account associated with the first vendor (see [0056] discloses automatically short paying all overcharged amounts so it is inherent that they undercharge overpaid amounts). 
Re Claims 28, 38: Wilson discloses wherein the programming instructions are further executable by the processor to: (i) determine an estimated tax payment for a third vendor in the set of identified vendors as a function of the set of electronic transaction information, wherein the estimated tax payment is due at a time subsequent to this determination; and (ii) automatically make the estimated tax payment to the tax authority before the reporting operation (see [0037] discloses estimated tax results).
Re Claims 29, 39: Wilson discloses wherein the processor is further configured to: (i) after the time at which the estimated tax payment is due, determine an actual tax payment amount for the third vendor as a function of the tax payment information (see [0037] discloses estimated tax); and (ii) where the actual tax payment amount does not fall within a predetermined margin around the estimated tax payment, provide an estimated tax underpayment notice to the tax authority using the reporting engine (see [0024] discloses if seller underpays taxes, seller ultimately responsible to tax jurisdiction for payment). 
. 
7.	Claims 27, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al (2009/0187500) in view of Phelan (2005/0261995) and Von Drehnen et al (2004/0002906), in further view of Sullivan (2003/0055754).
Re Claim 27: However, Phelan, Von Drehnen, and Wilson fail to disclose the following. Meanwhile, Sullivan discloses wherein the set of electronic transaction information comprises a first set of information indicating a geographic presence in the jurisdiction of the tax authority and a second set of information indicating a business presence in the jurisdiction of the tax authority, and the identification of a set of vendors that are subject to the jurisdiction of the tax authority occurs as a function of the first set of information and the second set of information (see [0050] discloses geographic location identifier, [0088] discloses geographic location of jurisdiction, [0045] tax jurisdictions accord to business). From the teaching of Sullivan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s, Von Drehnen’s, and Phelan’s inventions with Sullivan’s disclosure of geographic presence in order for “a transaction tax compliance system… (see Sullivan Abstract).”

Re Claim 34: However, Phelan, Von Drehnen, and Wilson fail to disclose the following. Meanwhile, Sullivan discloses further comprising the steps: (i) printing a document showing the amount underpaid by the second vendor; and (ii) causing the document to be delivered to the second vendor (see [0006] discloses returns printed and mailed). From the teaching of Sullivan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wilson’s, Von Drehnen’s, and Phelan’s inventions with Sullivan’s disclosure of printing in order for “a transaction tax compliance system… (see Sullivan Abstract).”
Response to Arguments
8. 	Applicant’s arguments with respect to 35 USC 101 and 35 USC 103 on 6/30/20 have not been found to be convincing. The applicant argues that the references do not disclose: “update… a set of electronic sales transaction information from an electronic payment provider.” The Examiner respectfully disagrees. First of all, the terms “electronic sales transaction information” and “electronic payment provider” could not be found in the Specification, but sales transaction information here can be interpreted to be anything related to sales of items or goods. In [0022] of the Specification, it describes some electronic payment 
Then, the applicant argues that the references do not disclose: “wherein the set of electronic payment transaction information is received without communication with… the vendor.” Again, the Examiner respectfully disagrees as a new Von Drehnen reference is used above to disclose this feature. 
The applicant argues that the term payment processors are third parties and not the buyer or seller, again the Specification in [0022] describes some electronic payment processors as banks, payment card issuers, and one or more entities that process electronic payments. In [0032, 0037-0038, 0070, 0073, 0082] of Wilson, it disclose third party tax engines. Furthermore, in [0089] of Phelan it discloses third party applications.
With respect to 35 USC 101, the Applicant argues that the claims are done with a particular machine. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). 
If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
The claims recite an electronic payment processor, electronic data network, memory, and point-of-sale device, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of detecting transaction patterns. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a tax 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687